     Case 1:21-cv-00059-SPW-TJC Document 10 Filed 06/14/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JERRED BERNS, individually, and as              CV 21-59-BLG-SPW-TJC
next friend to his minor children; E.B.;
and L.B.,
                                                 ORDER
            Plaintiffs,

     vs.

ENTRANS INT’L, LLC; PSC
CUSTOM, LLC, d/b/a POLAR
SERVICES CENTER; ALAN ROTH;
and DOES 1-5;


                    Defendants.

      Plaintiffs have filed an unopposed motion for extension of time to respond to

Defendants’ Partial Motion to Dismiss. (Docs. 4, 9.) Good cause appearing,

      IT IS HEREBY ORDERED that Plaintiffs shall file their response by June

29, 2021.

      IT IS ORDERED.

      DATED this 14th day of June, 2021.

                                      _________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
